
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.5


RESTRICTED SHARES AGREEMENT


        RESTRICTED SHARES AGREEMENT, dated as of [                ], by and
between BRT Realty Trust, a Massachusetts business trust, having its principal
place of business at 60 Cutter Mill Road, Great Neck, New York 11021 (the
"Trust") and the person named on the signature page of this Agreement
("Holder").


W I T N E S S E T H


        A.    The Board of Trustees of the Trust adopted, and the shareholders
of the Trust approved, the BRT Realty Trust 2009 Incentive Plan, a copy of which
is annexed hereto as Exhibit A and made a part hereof (the "Plan");

        B.    The Compensation Committee of the Board of Trustees ("Committee")
and the Board of Trustees have approved an award of restricted shares of the
Trust's common shares of beneficial interest, $3.00 par value per share (the
"Restricted Shares") to the Holder, all in accordance with the terms and
conditions of the Plan and this Agreement; and

        C.    Unless otherwise defined herein, the defined terms used in this
Agreement shall have the meanings set forth in the Plan

        NOW THEREFORE, in consideration of the foregoing and the mutual promises
herein contained, the Trust and the Holder hereby agree as follows:

        1.    Participant.    Holder (a) performs services on behalf of the
Trust, either directly or indirectly, or pursuant to a Shared Services Agreement
among the Trust, One Liberty Properties, Inc., Gould Investors L.P. and other
entities and is deemed an employee of the Trust for all purposes of the Plan and
this Agreement, or (b) is a member of the Board of Trustees of the Trust.

        2.    Award.    Holder is hereby awarded the number of Restricted Shares
set forth opposite Holder's name on the signature page hereof. A stock
certificate representing the Restricted Shares will be issued in the name of the
Holder as soon as practicable following the execution of this Agreement by both
of the parties hereto.

        3.    Stock Certificate.    The stock certificate representing the
Restricted Shares registered in the name of the Holder shall remain in the
custody of the Trust and the Holder shall execute, deliver to and deposit with
the Trust a stock power, duly endorsed in blank, so as to permit the retransfer
to the Trust of the Restricted Shares if it shall be forfeited or otherwise does
not vest in accordance with the Plan and this Agreement. The certificate
representing the Restricted Shares shall bear the following restrictive legends:

        "The transferability of this certificate and the shares represented by
this certificate are subject to the terms and conditions of the BRT Realty Trust
2009 Incentive Plan and to the terms and conditions of an Agreement entered into
between the registered owner of the shares and BRT Realty Trust."

        "The shares represented by this certificate have been registered under
the Securities Act of 1933, as amended, but may not be sold, transferred,
assigned, hypothecated or otherwise disposed of except pursuant to Rule 144
promulgated under the said Act or receipt by the Trust of an opinion of counsel,
satisfactory to its counsel, to the effect that the said shares may be disposed
of without restriction."

        4.    Vesting of Restricted Shares.    

        (a)   Unless the Restricted Shares are forfeited pursuant to this
Agreement or the Plan, the Restriction Period (as defined in the Plan) for the
Restricted Shares shall terminate upon the earlier of (such date, the "Vesting
Date,") (i) the death, Disability (as defined in the Plan) or Retirement (as
defined in Section 4(b)) of the Holder, (ii) an Approved Transaction, a Board
Change or a Control

--------------------------------------------------------------------------------




Purchase (as each term is defined in the Plan), subject to Section 7 below and
the Plan, and (iii) [five years from the date hereof]. On the Vesting Date,
(x) the Restriction Period shall terminate, (y) the Restricted Shares shall vest
and (z) Retained Distributions (as defined in Section 5), if any, with respect
to the Restricted Shares shall vest and be delivered to Holder.

        (b)   As used herein, "Retirement" means (i) a Trustee who has served as
a Trustee, but not an officer, of the Trust for at least three years and resigns
his position as a Trustee or does not stand for re-election as a Trustee, such
Trustee's Retirement shall be deemed to have occurred on the expiration of such
Trustee's term of office; and (ii) an executive officer who has served for the
past five years as an executive officer of Trust and is at least 65 years old,
resigns from his position at the Trust and does not take a position with, or act
as a consultant to, a company engaged in activities that are the same or similar
to the Trust's activities, such executive officer's Retirement shall be deemed
to have occurred on the date of his resignation; provided, however, that a
Retirement shall not be deemed to have occurred if the Trustee or executive
officer, as the case my be, has at any time during his service to the Trust
acted contrary to the bests interest of the Trust, as determined by the
Committee in its sole discretion.

        5.    Rights During Restriction Period.    During the Restriction
Period, if the Restricted Shares have not been forfeited, Holder will have the
right to vote the Restricted Shares, to receive and retain dividends and
distributions paid or distributed on the Restricted Shares by the Trust in the
ordinary course of its business as a real estate investment trust and to
exercise all other rights, powers and privileges of a holder of the Trust's
Beneficial Shares (as defined in the Plan) with respect to the Restricted
Shares; except that (a) the Holder will not be entitled to delivery of the stock
certificate representing the Restricted Shares until the Vesting Date, (b) the
Trust will retain custody of the stock certificate until the Vesting Date,
(c) other than regular and special distributions paid by the Trust in the
ordinary course of its business as a real estate investment trust, the Trust
will retain custody of all distributions made or declared with respect to the
Restricted Shares (the "Retained Distributions") until the Vesting Date, and
such Retained Distributions shall not vest or bear interest or be segregated in
a separate account, (d) the Holder may not sell, assign, transfer, pledge,
encumber or dispose of the Restricted Shares or any Retained Distributions or
his or her interest in any of them until the Vesting Date, and (e) a breach of
any restrictions, terms or conditions provided herein or in the Plan will cause
a forfeiture of the Restricted Shares and any Retained Distributions with
respect thereto.

        6.    Forfeiture.    In the event that the Holder's relationship with
the Trust as a Trustee, officer, employee or consultant (including the
relationship of any employee who is employed by an affiliate of the Trust) shall
terminate during the Restriction Period for any reason other than Holder's
death, Disability or Retirement, an Approved Transaction, a Board Change or a
Control Purchase, then the Holder's rights to the Restricted Shares and to any
Retained Distributions shall be forfeited immediately, the Trust shall transfer
the certificate representing the Restricted Shares to the Trust and the Holder
shall not have any rights whatsoever (including the right to receive any
dividends and voting rights) with respect to the Restricted Shares and the
Retained Distributions.

        7.    Approved Transaction, Board Change or Control Purchase.    The
Restricted Shares shall not vest upon an Approved Transaction, a Board Change or
a Control Purchase notwithstanding Section 4 above, if the Committee, in its
sole discretion, determines effective provision has been made for the taking of
such action which, in the opinion of the Committee, is equitable and appropriate
to substitute a new award for the Restricted Shares, or for the assumption of
the Restricted Shares or the awarding of a new award, equivalent, as nearly as
is practicable, to the Restricted Shares, taking into account, to the extent
applicable, the kind and amount of securities, cash or other assets into or for
which the Restricted Shares may be changed, converted or exchanged in connection
with the Approved Transaction, Board Change or Control Purchase. The Vesting
Date for the Restricted Shares (or the new or substituted award) shall occur
upon the earlier of (a) the death, Disability or Retirement of the Holder and
(b) [five years from the date hereof].

        8.    Changes in Employment.    If Holder is deemed an employee of the
Trust pursuant to Section 1(a) above, the Restricted Shares shall not be
affected by any change of Holder's employment if Holder continues to be an
employee of the Trust, its subsidiaries or affiliates. Nothing contained in

--------------------------------------------------------------------------------




the Plan or in this Agreement, and no action of the Trust or the Committee,
shall confer or be construed to confer on the Holder any right to continue in
the employ of the Trust, its subsidiaries or affiliates. Nothing contained in
the Plan or in this Agreement, and no action of the Trust or Committee, shall
interfere in any way with the right of the Trust, its subsidiaries or affiliates
to terminate the employment of the Holder at any time, with or without cause, or
terminate the relationship of the Trust (or any affiliate) with the Holder at
any time, with or without cause.

        9.    Pledge, Sale Assignment, Etc.    Holder shall not permit the
Restricted Shares to be subject to anticipation, alienation, sale, assignment,
hypothecation, pledge, exchange, transfer, encumbrance or charge and any attempt
to anticipate, alienate, sell, assign, hypothecate, pledge, exchange, transfer,
encumber or charge shall be deemed void by the Trust, and the Committee may, at
its sole discretion cause the Restricted Shares to be forfeited upon such event.
No right or benefit hereunder shall in any manner be liable for or subject to
the debts, contracts, liabilities or torts of the Holder.

        10.    Beneficiaries.    The Holder shall have the right to designate a
beneficiary or beneficiaries of the Restricted Shares and may change such
designation from time to time by filing a written designation of beneficiary
with the Committee on a form prescribed by the Committee, provided that no such
designation shall be effective unless filed with the Committee prior to the
death of the Holder.

        11.    Administration.    The Plan shall be administered by the
Committee in accordance with the terms and conditions of the Plan. Any decisions
made by the Committee relating to the administration of the Plan, or to the
construction or interpretation of the Plan or this Agreement, shall be final and
binding upon the Trust and the Holder. Any dispute relating to the Plan or this
Agreement (including any dispute relating to forfeiture) shall be resolved by
the Committee using such procedures as the Committee shall deem appropriate and
the decision of the Committee (including the resolution of any dispute relating
to forfeiture) shall be final and unappealable in all respects.

        12.    Share Registration.    The Holder acknowledges that the
Restricted Shares have been registered under the Securities Act of 1933, as
amended, pursuant to a Registration Statement on Form S-8, and that at such time
as the Restriction Period has been satisfied or accelerated, the Restricted
Shares may not be sold, assigned, transferred, pledged, exchanged, encumbered or
disposed of, except pursuant to the Securities Act of 1933 and the rules and
regulations thereunder and the rules and regulations of any securities exchange
or association on which the Restricted Shares may be listed or quoted. The Trust
agrees that for so long as any Restricted Shares are registered under the
Securities Exchange Act of 1934, as amended, the Trust will use its reasonable
efforts to comply with any legal requirements to maintain a registration
statement in effect under the Securities Act of 1933 with respect to all
Restricted Shares that may be issued to holders under the Plan and to file in a
timely manner all reports required to be filed by it under the Securities
Exchange Act of 1934.

        13.    Board's Authority.    The adoption of the Plan by the Trust shall
not be construed as creating any limitations on the power of its Board of
Trustees to adopt such other incentive arrangements as it may deem desirable,
including without limitation the granting of stock options and the awarding of
stock and cash otherwise then under the Plan and such arrangements may be either
generally applicable or applicable only in specific cases.

        14.    Incentive Compensation.    By acceptance of the Restricted Shares
and the execution of this Agreement, the Holder agrees that the Restricted
Shares are special incentive compensation that will not be taken into account,
in any manner, as salary, compensation or bonus in determining the amount of any
payment under any pension, retirement or other employee benefit plan, program or
policy of the Trust or any subsidiary of the Trust. In addition, each
beneficiary of a deceased Holder shall be deemed to have agreed that the
Restricted Shares will not effect the amount of any life insurance, if any,
provided by the Trust on the life of the Holder which is payable to such
beneficiary under any life insurance plan covering employees of the Trust or any
subsidiary of the Trust.

        15.    No Segregation.    Neither the Trust nor any subsidiary of the
Trust shall be required to segregate any cash or Restricted Shares which may at
any time be represented by awards under the Plan and the Plan shall constitute
an "unfunded" plan of the Trust. Neither the Trust nor any

--------------------------------------------------------------------------------




subsidiary of the Trust shall by any provisions of the Plan be deemed a trustee
of any Restricted Shares or any other property, and the liabilities of the Trust
and any subsidiary of the Trust to the Holder pursuant to the Plan shall be
those of a debtor pursuant to such contract obligations as are created by or
pursuant to the Plan and this Agreement and the rights of the Holder or his/her
beneficiary under the Plan shall be limited to those of a general creditor of
the Trust or the applicable subsidiary of the Trust, as the case may be.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement the
day and year first above written.

BRT REALTY TRUST

By:

    


--------------------------------------------------------------------------------

   

Name of Holder
  Number of Restricted Shares
Awarded to Holder  

--------------------------------------------------------------------------------

Signature of Holder    

--------------------------------------------------------------------------------

Holder's Address    

--------------------------------------------------------------------------------

Holder's Social Security    

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.5



RESTRICTED SHARES AGREEMENT
W I T N E S S E T H
